Case: 10-51131       Document: 00512160603         Page: 1     Date Filed: 03/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 1, 2013
                                     No. 10-51131
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ERASMO ARMANDARIS-BANUELOS,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, REEVES COUNTY DETENTION
CENTER III; BUREAU OF PRISONS; ERIC H. HOLDER, JR., U.S.
ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeals from the United States District Court
                         for the Western District of Texas
                               USDC No. 4:10-CV-91


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Erasmo Armandaris-Banuelos, federal prisoner # 33576-280, an alien
against whom the Bureau of Immigration and Customs Enforcement has issued
a detainer subjecting him to immediate removal from the United States upon
release from Bureau of Prisons (BOP) custody, appeals the denial of his 28
U.S.C. § 2241 petition challenging the BOP’s exclusion of him from


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-51131     Document: 00512160603      Page: 2   Date Filed: 03/01/2013

                                  No. 10-51131

rehabilitation programs and halfway houses. The petition is foreclosed by this
court’s decision in Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93
(5th Cir.), cert denied, 133 S. Ct. 561 (2012).
      AFFIRMED.




                                         2